TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00767-CV


In re Vanessa Cherry




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY

 
 
M E M O R A N D U M   O P I N I O N

	Relator Vanessa Cherry has filed a motion for temporary emergency relief and 
petition for writ of mandamus.  See Tex. R. App. P. 52.1, 52.10. We deny the petition for writ of
mandamus and dismiss as moot the motion for temporary relief.  See Tex. R. App. P. 52.8, 52.10. 


 
					Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   December 12, 2006